Title: Mount Vernon Store Book, January 1787
From: Mount Vernon Store Book
To: 


Editorial Note
The Mount Vernon store book preserved at Mount Vernon lists “Articles recd into the Store” between 6 Jan. and 14 Nov. 1787, and “Articles del[ivere]d out of the Store” from 1 Jan. to 31 Dec. 1787; it also

contains the “Rum Acct” from 1 Jan. to 9 Oct. 1787. On the first page of the store book is a listing of the “Skins put into the Vatts Apl 12th 1787” at Mount Vernon farms (House, River, Dogue Run, and Muddy Hole): 32 cowhides, 1 bull hide, 9 calfskins, 6 horsehides, and 7 ass skins. Only the January records for the store are printed here. A transcription of the entire Mount Vernon Store Book is in CD-ROM:GW.
 
[1–31 January 1787]
Articles recd into the Store

               
                  Jany
           
               
               
                  6
                  3 Barls Clover seed Contg 10 Bushls @ 54/ pr Bushl each Bushl
                     weighing 68½ lb.
               
               
                  10
                  6 sides of upper leather from Fairfax
               
               
                  12
                  30 Sides Sole leather from Do, 9 Sides upper leather from Do, 16
                     Sides Do from Do & 1 peice
               
               
                  19
                  4 Balls shoe thread
               
               
                  20
                  4 lb. of Powder @ 2/6 pr lb.
               
               
                  23
                  11 Sides upper Leather from Fairfax
               
               
                  26
                  Recd the following Harness belonging to the Baggage Waggon, viz.,
                     2 breast plates—2 pr traces—2 short swingle trees—1 long Do—4 Collars—2 pr
                     Hames—2 pole chains—
               
               
                  29
                  11 pr leading lines from the old seine line
               
            
Articles del[ivere]d out of the Store.

               
                  Jany
               
               
                  1
                  200 10d. & 400 6d. nails to Mathew
                     for the New Room—400 old 8d. nails deld to muddy hole
                     will for makg doors
               
               
                  2
                  400 6d. nails to Green for the Bottle rack—A Ditching line to the
                     Ger[ma]n—4 Mattocks & 3 Axes to Sambo to put helves into & to
                     be returned—Returned—1 handsaw file to Mahony—4
                     Mattocks & 3 axes to Frenche’s Plantation
               
               
                  4
                  1 pruning chissel & 2 staves to Muddy hole Will
                     (returned)—100 10d. nails to Muddy hole
               
               
                  5
                  200 6d.—200 4d. brads to Mathew for the New Room
               
               
                  6
                  1 Bag timothy seed sent to Col. Bland by the Norfk Packt
               
               
                  8
                  50 30d. nails to Green for a Chaff box
               
               
                  9
                  200 10d. to the Mill
               
               
                  11
                  1 side sole leather to Shoemakr
               
               
                  12
                  4 Charges of Powder & Shott to Fairfax
               
               
                  13
                  1 Ball thread to Shoemaker—1 lb. Powder to Davis to blow Rocks
                     with—50 tacks to Mathw for listing the dining room door—50 20d. nails to Smith
                     the Ship Carpenter
               
               
               
                  15
                  1¼ powder to Davis for to blow Rocks
               
               
                  16
                  60 30d. nails to the Ship Carpenter—2 pr leading lines of the old
                     Jack line to Frenche’s Qr.—2 pr plow traces to Do—1 Side upper leather to
                     the Shoemaker
               
               
                  18
                  ½ bagg white lead to Mathew, to put on the mouldings in the New
                     Room—1 paper Lampblack to Fairfax to blk Calves Skins
               
               
                  19
                  25 30d. & 60 8d. nails to Smith Ship Carpenter—½ lb.
                     Powder to Overseer—1 lb. Shott to Davis
               
               
                  20
                  1 side sole leather to Shoemaker—20 bundles Twine to Lawce
                     McGinnis for the Seine
               
               
                  22d
                  1 lb. powder to Cornelius to blow Rocks—50 30d. nails to Tom
                     Green to secure rafters in removing Richards House
               
               
                  23
                  50 20d. nails to Isaac to bond a Cart body—1 Handsaw file to
                  Do
               
               
                  27
                  1 Frying pan for Dutch woman—2 pr Traces, 2 pr Hames, to Frenches
                     Quarter—200 10d. nails to Smith Ship Carpenter
               
               
                  29
                  1 Pr leadg lines to French’s Qr.—1 Spade to the Dutchman
               
               
                  30
                  1 Spade to Breeche (old one)—1 Side sole leather to Shoemr
               
               
                  31
                  100 6d. brads to Mathew
               
            
1787 Rum Acct Dr

               
                  Jany
               
               
                  1
                  To 70 Gallons in the Store
               
               
                  
                  Rum—Cr
               
               
                  
                  Weekly Allowances deld out of the Store
               
               
                  
                  
                     
                        
                           To the Joiners & Cornelius
                           10½ pints
                        
                        
                           To Shoemr & Taylor
                           3½ Do
                        
                        
                           To Lawson Ditcher
                           3 Do
                        
                        
                           To the German
                           2 Do
                        
                        
                           To Davy
                           2 Do
                        
                        
                           To Morris
                           2 Do
                        
                        
                           To Muddy hole Will
                           2 Do
                        
                        
                           To Isaac
                           2 Do
                        
                        
                           To Philip illegible Apl 11th
                           2 Do
                        
                        
                           To Thos Green    2 pints
                           3⅝ Gallons
                        
                     
                  
               
            

               
                  Jany
          
               
               
                  12
                  The white people have one bottle per day from this date on acct
                     of the Cyder’s being out
               
               
                  4
                  Deld Sam 1 bottle for burng the brick kiln
               
               
                  6
                  Boatswain 1 pint for the same purpose—2 Bottles for the
                  house
               
               
                  7
                  1 quart to Smith the ship Carpenter—1 qt to Sam for burng the
                     Kiln
               
               
                  9
                  1 qt To Do for Do—1 qt to Smith S. Carpenter—2 qts to Mill
               
               
               
                  12
                  2 qts to Do—1 Do to House
               
               
                  15
                  2 qts to Mill wrights
               
               
                  16
                  1 Do to Smith Ship Carpr
               
               
                  16
                  1 Do to Do
               
               
                  17
                  2 Do to Millwrights
               
               
                  18
                  1 pint to a sick woman at French’s Quarter
               
               
                  19
                  1 qt to Ship Carpenter—2 qts to the Millwrights
               
               
                  20
                  1 Do to Smith Ship Carpenter—1 qt to the House
               
               
                  22
                  2 Gallons to Lawson the Ditcher—2 qts to the Millwrights
               
               
                  24
                  2 qts to Do
               
               
                  25
                  1 qt to Smith Ship Carpenter
               
               
                  26
                  2 qts to the Millwrights
               
               
                  27
                  1 qt to Smith Ship Carpenter
               
               
                  28
                  2 qts to the Ho.
               
               
                  29
                  2 qts to the Mill
               
               
                  31
                  2 qts to the Mill
               
            
